     Case: 3:18-cv-00223-MPM-RP Doc #: 28 Filed: 10/16/19 1 of 1 PageID #: 565




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION



SUSAN Y. PARSONS                                                                      PLAINTIFF

v.                                                CIVIL ACTION NO. 3:18-CV-223-MPM-RP

UNUM LIFE INSURANCE COMPANY OF
AMERICA, UNUM GROUP and JOHN DOES 1-50                                            DEFENDANTS


                                          JUDGMENT

       For the reasons given in the court’s order entered this date, it is hereby ordered and

adjudged that this case is dismissed with prejudice.

       SO ORDERED, this the 16th day of October, 2019.



                                             /s/ MICHAEL P. MILLS
                                             UNITED STATES DISTRICT JUDGE
                                             NORTHERN DISTRICT OF MISSISSIPPI




                                                 1
